United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2147
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Christopher Peck

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                          Submitted: December 28, 2017
                             Filed: January 9, 2018
                                 [Unpublished]
                                 ____________

Before WOLLMAN, LOKEN, and COLLOTON, Circuit Judges.
                         ____________

PER CURIAM.

       In this direct criminal appeal, Christopher Peck challenges the sentence the
district court1 imposed following his guilty plea to child pornography charges. His

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
counsel has moved to withdraw and submitted a brief under Anders v. California, 386
U.S. 738 (1967), discussing the reasonableness of the sentence.

       We conclude that the district court did not abuse its discretion, as it properly
considered the 18 U.S.C. § 3553(a) factors; there was no indication that it overlooked
a relevant factor, or committed a clear error of judgment in weighing relevant factors,
see United States v. David, 682 F.3d 1074, 1077 (8th Cir. 2012) (standard of review);
United States v. Wohlman, 651 F.3d 878, 887 (8th Cir. 2011); and the sentence was
within the Guidelines range, see United States v. Callaway, 762 F.3d 754, 760 (8th
Cir. 2014). Furthermore, we have independently reviewed the record under Penson
v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues for appeal.

      Accordingly, we grant counsel’s motion to withdraw, and affirm.
                     ______________________________




                                         -2-